Citation Nr: 0514770	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
arthritis of the hands.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show a current diagnosis 
of arthritis of the hands for which service connection may be 
granted.


CONCLUSION OF LAW

Arthritis of the hands was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
March 2001, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
during the pendency of this appeal.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in March 2001 before the March 2002 
RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before a hearing officer at a hearing held at 
the RO in October 2003.  He was afforded a VA examination, 
and the examination report includes an opinion regarding the 
cause of his disability.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records do not contain complaints, findings 
or treatment associated with arthritis of the hands.

A March 2001 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The veteran reported 
that he began having some locking and pain in his hands 
beginning in 1986.  He stated that the condition of his hands 
had been getting progressively worse.  The veteran indicated 
he had not been diagnosed with arthritis.  Bilateral hand x-
rays were interpreted as being within normal limits. The 
examiner noted that bilateral hand arthritis was not found on 
examination.

A June 2001 VA bilateral hand x-ray report noted that there 
was normal alignment of the hands.  The joint spaces were 
preserved.  There were isolated subchondral cysts noted in 
the right first metacarpal head.  There were no other osseous 
abnormalities noted.  The soft tissues were also noted to be 
normal.  The diagnosis was early degenerative changes of the 
right first metacarpal head.  An August 2001 VA treatment 
note reflected a diagnosis of hand pain.

A September 2001 VA treatment note reported that the veteran 
complained of bilateral hand pain, which had been present for 
several months.  The diagnosis was bilateral hand pain.  A 
September 2001 VA bilateral hand x-ray report noted that no 
significant bony of joint abnormalities were present.  The 
intra-articular spaces were preserved and soft tissues were 
unremarkable.  The x-rays were interpreted as being within 
normal limits.

A March 2002 VA treatment note reported that the veteran was 
being treated for bilateral carpal tunnel syndrome and 
tendonitis of the wrists.  The veteran continued to complain 
of pain and cramping bilaterally in the hands.  No diagnoses 
other than bilateral carpal tunnel syndrome and tendonitis of 
the wrists were noted.

An October 2002 rating decision granted service connection 
for carpal tunnel syndrome of each wrist and Dequervain's 
tendonitis of each wrist.

VA treatment notes dated from June 2002 through October 2003 
did not contain complaints, findings or treatment associated 
with arthritis of the hands.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 2003.  He stated that x-rays had 
been taken of his hands during service, which revealed 
arthritis of both hands.

VA treatment notes dated from October 2003 through August 
2004 were silent with regard to complaints, findings, or 
treatment associated with arthritis of the hands.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 110, 1131.  Service connection may be granted 
for arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The evidence currently of record does not contain a clinical 
diagnosis of arthritis of the hands.  The March 2001 VA 
examination report noted that the veteran's hand examination 
was normal.  With the exception of the June 2001 VA x-ray 
report, x-ray reports of record have noted that x-rays of the 
veteran's hands have been interpreted as being within normal 
limits.  The Board notes that the veteran has continual 
complaints of pain in his hands, which he relates to 
arthritis.  However, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of a 
current disorder are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, in the absence of a 
current disability, service connection for arthritis of the 
hands is denied.

The Board does note that a June 2001 x-ray of the right hand 
was interpreted as showing early degenerative changes of the 
right first metacarpal head.  The Board notes that such x-ray 
evidence of arthritis is documented within the one-year 
presumptive period applicable to arthritis.  However, in 
order for service connection to be granted on a presumptive 
basis, the disorder in question must be manifest to a 
compensable degree within that time.  Under Diagnostic Code 
5003, where limitation of motion is noncompensable, a rating 
of 10 percent is assigned for each major joint (including the 
ankle and the knee) or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.117a, Diagnostic Code 
5003 (2004).  In this instance, the affected joint is a 
single minor joint, not a group of minor joints.  
Accordingly, as the diagnosed degenerative changes of the 
right first metacarpal head do not meet the criteria for 
compensable rating, service connection for arthritis of any 
joint in the hands is not warranted on a presumptive basis.


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


